IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 8, 2007

                                       No. 07-30187                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

MEALVINE MELODY WALKER

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 05-50117-01


Before REAVLEY, SMITH, and GARZA, Circuit Judges.
PER CURIAM:*
       Mealvine Melody Walker pleaded guilty to possession with intent to
distribute five grams or more of crack cocaine and possession of a firearm in
relation to drug trafficking. The plea was conditioned on the right to appeal the
denial of her motion to suppress. For the following reasons, we affirm.
       1.      A confidential informant (“CI”) told law-enforcement officers that
               Walker was selling crack cocaine on the 1800 block of Booker T.
               Washington Street in Shreveport, Louisiana. The CI told the officers


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 07-30187

that Walker was sitting in a black Ford Thunderbird with the crack
cocaine. After confirming that she was at the location, police officers
made contact with Walker and another person who was with her.
During a pat-down search, the officers discovered that the other
person had cocaine, and they arrested him.
      Walker was advised of her Miranda rights but was told that
she was not under arrest. One of the police officers, Officer David
Derrick, told Walker that he had reason to believe she had narcotics
in her vehicle. She denied that she had any narcotics in the car.
Officer Derrick explained to her that one of her options was to
cooperate to avoid being arrested. Agent Russell Sarpy then pulled
her aside and talked with her about cooperating. Officer Derrick
also told her that if she did not consent to the search of her car, he
would call a K-9 unit to do a dog sniff of the car. According to
Officer Derrick, Walker then said that “we were going to find it
anyway and that she had some cocaine and a gun in the car and
that we can go ahead and get it.” After being asked again if they
could search the car, she told them to go ahead.
      Officer Derrick entered the car and found Walker’s purse,
which contained two plastic bags of crack cocaine and a loaded gun.
Walker then told the officers that she was selling drugs and carried
the gun for protection. The entire encounter with the officers took
about 20 to 30 minutes. While Walker was not arrested on that day,
charges were later brought. She sought to suppress the evidence
gathered pursuant to the search of her car and the statements she
made to the officers. The district court denied her motion. She
subsequently pleaded guilty. This appeal ensued.



                            2
                          No. 07-30187

2.   When reviewing a district court’s ruling on a motion to suppress, we
     review factual determinations for clear error and questions of law
     de novo. United States v. Castro, 166 F.3d 728, 731 (5th Cir. 1999).
     The evidence is considered in the light most favorable to the
     prevailing party. United States v. Brigham, 382 F.3d 500, 506 n.2
     (5th Cir. 2004) (en banc). Due deference is given to the credibility
     determinations of the district court. United States v. Solis, 299 F.3d
     420, 437 (5th Cir. 2002).
3.   Walker alleges that the search of her car was improper. The initial
     encounter with Walker was a valid stop pursuant to Terry v. Ohio,
     392 U.S. 1, 88 S. Ct. 1868 (1968), because the officers had
     information from a reliable CI; they knew Walker had been involved
     in drug trafficking in the past; and they knew that she was located
     in a high drug-trafficking area. See United States v. Gonzalez, 190
     F.3d 668, 672–73 (5th Cir. 1999) (holding that a tip may provide the
     reasonable suspicion necessary to justify an investigatory stop).
           We must also consider whether the officers’ subsequent
     actions were related in scope to the circumstances that initially
     justified the stop. Terry, 392 U.S. at 19–20, 88 S. Ct. at 1878–79.
     The officers’ detainment and questioning of Walker regarding her
     alleged narcotics trafficking were reasonably related to the reliable
     information provided by the CI, which was independently confirmed
     by an officer who witnessed Walker at the location described, and
     the officers’ knowledge of Walker’s involvement in drug dealing.
           During the legal Terry stop, Walker consented to the search
     of her car. The government has the burden of demonstrating that
     this consent to search was voluntary. United States v. Ponce, 8 F.3d
     989, 997 (5th Cir. 1993). “The voluntariness of consent is a question

                                       3
                     No. 07-30187

of fact to be determined from a totality of the circumstances, and we
review the district court’s finding of voluntariness for clear error.”
Solis, 299 F.3d at 436 (internal citation and quotations omitted).
“This court considers six factors in evaluating the voluntariness of
consent to search, all of which are relevant, but no one of which is
dispositive or controlling.” Id. The six factors we consider are the
following: (1) the voluntariness of the defendant’s custodial status;
(2) the presence of coercive police procedures; (3) the extent and
level of the defendant’s cooperation with the police; (4) the
defendant’s awareness of his or her right to refuse to consent; (5) the
defendant’s education and intelligence; and (6) the defendant’s belief
that no incriminating evidence will be found. Id.
      Considering the totality of the circumstances, Walker’s
consent was voluntary. For example, there is no evidence of coercive
police actions. Despite Walker’s protestations to the contrary, the
offer of leniency if she cooperated did not vitiate her voluntariness.
See United States v. Santiago, 410 F.3d 193, 202 (5th Cir. 2005)
(holding that offering leniency does not always preclude finding that
consent was voluntary). Walker also argues that she was coerced
into giving her consent because she had been used as an informant
by these officers many times in the past, and she was led to believe
that if she cooperated now, she would not be prosecuted. However,
in light of the totality of the circumstances, her past relationship
with the officers did not affect the voluntariness of her consent to
search. In fact, her past encounters with law enforcement are
indicative of her “awareness of the consequences of providing
assistance.” Id. Walker’s other arguments regarding her consent to
the search are equally unavailing.

                                  4
                          No. 07-30187

4.   Walker also alleges that the statements she made to the officers
     should have been suppressed. She was given a warning during her
     interaction with the officers that is consistent with the warning
     described in Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602
     (1966), and its progeny. Walker claims that the incriminating
     statements she made should be suppressed because she did not
     voluntarily waive her Miranda rights. The government maintains
     that Walker did not have to waive her rights under Miranda, even
     though she was given a Miranda warning, because she was not in
     custody at the time she made her statements. We do not reach this
     issue because even if she was entitled to Miranda rights, she waived
     them.
             Waiver of Miranda rights must be made voluntarily,
     knowingly, and intelligently. As the Supreme Court explained:
     “First, the relinquishment of the right must have been voluntary in
     the sense that it was the product of a free and deliberate choice
     rather than intimidation, coercion, or deception. Second, the waiver
     must have been made with a full awareness of both the nature of
     the right being abandoned and the consequences of the decision to
     abandon it.” Moran v. Burbine, 475 U.S. 412, 421, 106 S. Ct. 1135,
     1141 (1986). We examine the totality of the circumstances to see if
     the waiver choice was uncoerced and the defendant had a “requisite
     level of comprehension.” Id. As explained above, Walker was not a
     novice to criminal matters and was well aware of her rights.
     Furthermore, her relationship with the officers, as well as their
     statements about possible leniency if she cooperated, do not affect
     the voluntariness of her waiver. We have previously held that
     deceptive tactics may not invalidate an otherwise lawful waiver, and

                                      5
                             No. 07-30187

        they do not invalidate Walker’s waiver. See Soffar v. Cockrell, 300
        F.3d 588, 596 (5th Cir. 2002) (en banc) (holding that deceit is only
        prohibited to the extent that it deprives the suspect of the ability to
        understand his or her rights and the consequences of abandoning
        them). There is no other indication that Walker’s waiver was not
        voluntarily, knowingly, and intelligently made. Therefore, the
        district court properly denied Walker’s motion to suppress her
        statements.
AFFIRMED.




                                    6